Citation Nr: 1340134	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for a cervical spine disability, in excess of 10 percent prior to January 5, 2012; and in excess of 20 percent thereafter. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1986, and from April 1988 to January 2001. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) located in North Little Rock, Arkansas, which, in pertinent part, denied the Veteran's claim for an increased rating in excess of 10 percent for his service-connected cervical spine disability. Due to the Veteran's place of residence, the RO in Muskogee, Oklahoma subsequently assumed jurisdiction.

In a January 2012 rating decision, the Muskogee RO partially granted the Veteran's claim, evaluating the Veteran's cervical spine disability as being 20 percent disabling, effective January 5, 2012. 

The Veteran testified at a hearing in October 2012 before the undersigned Veterans Law Judge, held at the RO (Travel Board hearing). In October 2012, the Veteran submitted additional evidence with a written waiver of Agency of Original Jurisdiction (AOJ) review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his cervical spine disability has worsened since the provision of a January 2012 VA medical examination provided to determine the severity of the disability. At the October 2012 Travel Board hearing, the Veteran stated that a doctor had told him that he might have neurological symptomatology related to the disability. The Board notes that, in a July 2012 VA medical examination report, included in the "Virtual VA" e-records folder, a VA examiner indicated that the Veteran's cervical spine disability might be productive of neurological symptomatology. Therefore, an additional examination is required to determine the current severity of the Veteran's cervical spine disability. 


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and/or private treatment for the Veteran's service-connected cervical spine disability. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented.

2. Provide the Veteran with a VA examination to determine the severity of his service-connected cervical spine disability. Sufficient evaluation, to include neurological testing, should be scheduled to evaluate the Veteran's cervical spine disability symptomatology. All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity, to include limitations related to pain, imposed by the Veteran's service-connected spine disability with a full description of the effect of the disabilities upon his ordinary activities. The examiner should fully describe any weakened movement, excess fatigability, and incoordination present, to include upon repetitive motion.

3. After completion of the foregoing and all other necessary development, re-adjudicate the claim for an increased rating for a service-connected cervical spine disability. If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


